OPINION — AG — QUESTION: CAN THE COUNTY JUDGE OF THE STATE OF OKLAHOMA, WHO ATTENDS A TWO DAY INSTITUTE TO BE CONDUCTED ESPECIALLY FOR COUNTY JUDGES FOR INSTRUCTION AND MUTUAL EXCHANGE OF IDEAS WITH RESPECT TO COMMON PROBLEMS IN THE WORK OF COUNTY JUDGES, BE AUTHORIZED TO BE REIMBURSED FROM THE GENERAL FUND OF THEIR RESPECTIVE COUNTIES FOR THE MEALS, MILEAGE, LODGING AND ACTUAL NECESSARY EXPENSES INCURRED IN ATTENDING SUCH INSTITUTE? — NO STATUTORY AUTHORITY IS FOUND AUTHORIZING COUNTY JUDGES TO CLAIM REIMBURSEMENT FROM THE GENERAL FUND OR THE COURT FUND OF THEIR RESPECTIVE COUNTIES FOR EXPENSES INCURRED ATTENDING JUDICIAL CONFERENCES CALLED BY THE CHIEF JUSTICE OF THE SUPREME COURT AND THE SUPREME COURT. CITE: 20 O.S. 1961 148 [20-148], 20 O.S. 1961 104 [20-104], 19 O.S. 1965 Supp., 180.47 [19-180.47] (W. J. MONROE)